Citation Nr: 0010210	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  97-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently rated as 30 percent disabling, to include 
the question of whether the veteran filed a timely 
substantive appeal as to that issue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
June 1953.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the RO in 
Winston-Salem, North Carolina.  


REMAND

Pursuant to applicable law and regulations, an appeal 
consists of a timely filed NOD in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal; the NOD and the appeal must be 
filed with the agency of original jurisdiction (AOJ) which 
rendered the decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202 (1998)  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  Rules for 
computing the time limits are set forth at 38 C.F.R. § 20.305 
(1999).

In this case, the RO notified the veteran of the denial of 
his claim in a letter dated September 23, 1995.  The veteran 
filed an NOD on September 12, 1996, and an SOC was issued on 
December 6, 1996.  It appears that the RO accepted the 
veteran's Appeal to Board of Veterans' Appeals (VA Form 9), 
received February 12, 1997, as a timely substantive appeal 
without consideration of the provisions of 38 U.S.C.A. 
§ 7105(d)(3) (West 1991) and 38 C.F.R. § 20.302(c) (1999).  

Under the provisions of 38 U.S.C.A. § 7105(d)(3) (West 1991) 
and 38 C.F.R. § 19.34 (1999), timeliness is an appealable 
issue; however, an initial decision on that issue must be 
made by the RO.  In this regard, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has established that the VA has the right and 
obligation to decide its jurisdiction.  However, this cannot 
be done, sua sponte, without first according the appellant an 
opportunity to submit evidence or argument.  Marsh v. West, 
11 Vet. App. 468 (1998).

Under these circumstances, the Board finds that additional 
action by the RO is necessary before a final appellate 
determination may be rendered.  Accordingly, the case is 
hereby REMANDED for the following action:

1.  The RO should render a determination 
with regard to the issue of whether the 
veteran filed a timely substantive appeal 
on the issue of entitlement to an 
increased rating for rheumatic heart 
disease in accordance with the provisions 
of 38 U.S.C.A. § 7105(d)(3) (West 1991) 
and 38 C.F.R. § 20. 302(c) (1999), and 
all other pertinent legal authority.  

2.  If the determination is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable opportunity to respond before 
the issue is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



